Per Curiam,
Plaintiff appeals from an order opening a judgment.
The summons was issued June 5, 1915, and an appearance was entered for defendant. March 6,1919, statement of claim was filed, and March 20, 1919, defendant put in its affidavit of defense. Counsel for defendant, believing that, — because suit had been entered before the Practice Act of 1915 went into effect, — the old practice controlled, and that the next step would be a rule to plead, awaited such action by plaintiff’s attorney, who, however, put the case at issue. Defendant’s attorney had no actual notice the case was on the trial list, and no attempt was made by counsel on the other side to inform him when it was called and a jury selected; hence the trial proceeded ex parte, resulting in a verdict, May 6, 1920, for $87,461.63, in favor of plaintiff. The first notice to defendant of the adverse verdict was on May 17, Í920, and four days later, May 21, 1920, within the term, defendant filed its petition to open the judgment, upon which a rule was granted, and subsequently made absolute, the court below saying it would treat the judgment as though “won by default.” Under the circumstances, there was nó abuse of discretion: Fuel City Manufacturing Co. v. Waynesburg Products Corporation, 268 Pa. 441.
The appeal is dismissed.